116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Vincent B. EDWARDS, Appellant.
No. 96-3686.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 10, 1997.Filed:  June 24, 1997.

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Vincent B. Edwards appeals his convictions under 18 U.S.C. § 922(g)(1) for being a felon in possession of firearms and ammunition.  He contends that the search of his vehicle and the seizure of the guns and ammunition during a traffic stop violated his Fourth and Fifth Amendment rights and that the trial court erred by admitting Rule 404(b) evidence of his presence at a gun show three months prior to his arrest.


2
We conclude that the District Court1 did not err in determining that Edwards voluntarily consented to the search of his vehicle and that Edwards's motion to suppress the seized evidence should be denied.  We also conclude that the District Court did not abuse its discretion in admitting the Rule 404(b) evidence.  Accordingly, the challenged convictions are


3
AFFIRMED. See 8th Cir.R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of The Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri